DETAILED ACTION
This action is in response to the RCE (Request for continued examination) filed on May 4, 2021.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on March 10, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
                                         Double Patenting
1.    	The double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 


Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 17-20 are rejected on the ground of obviousness-type double patenting as being unpatentable over claims 13, 14, 17, 19 and 20 of U.S. Patent No. 9,898,511. Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use similar limitations and they produce the same end results with omission of elements and functions.

Claims 13 and 17 of the patent recites “detect, by the computing processor, content that is to be transmitted to an audience, from an author; receive, by the computing processor, a user profile associated with the audience, wherein the user profile is a previously compiled repository comprising at least one trait, and at least one weighting for each trait; score, by the computing processor, the content against the user profile to produce a rating, wherein the content is weighted based on at least one attribute associated with the user profile; and invoke, by the computing processor, an action in response to the rating, wherein the action comprises generating a recommendation for the author, wherein an objective of the recommendation is to advise the author to improve an effectiveness associated with communicating the content to the audience by advising the author to alter the content based on the user profile, based on the user profile and the content, and wherein the author has the option to incorporate the recommendation into the content prior to the author transmitting the content to the audience.” 

The current application #14/960,361 recites a similar “detecting, by a computer, content that is to be transmitted to an audience, from an author; receiving, by the computer, a user profile associated with the audience, wherein the user profile is a previously compiled repository comprising at least one trait, and at 

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify or to omit the additional elements of claims 13, 14, 17, 19 and 20 of U.S. No. 9,898,511 to arrive at claims 17- 20 of the instant application, because the program product comprising a computer readable storage medium having computer readable program code and executable by a computing processor would perform the functions of the computer-implemented method. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.

This is an obviousness-type double patenting rejection.

Claim Rejections – 35 USC § 101
2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.  
Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1 (See MPEP 2106) Claim 17-20 are directed to a method which belongs to a statutory class.
Step 2A, Prong One: Claim17 recites a method comprising the steps detecting, receiving, scoring and invoking – including “detecting, by a computer, content that is to be transmitted to an audience, from an author;” and  “scoring, by the computer, the content against the user profile to produce a rating, wherein the content is weighted based on at least one attribute associated with the user profile” which is a process that, under its broadest reasonable interpretation, covers performance of the limitation by Mental Process, but for the recitation of generic computer components. This can be done for example, by looking at one of the traits of a user and matching content and deciding how good the content is for the user, can be done visually if the content is provided; and “invoking, by the computer, an action in response to the rating, wherein the action comprises generating a recommendation for the author” can be done by deciding what content is suitable for the user. Nothing in the claim element precludes the steps from practically being performed in the human mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by mental process, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception, i.e., the mental process, is not integrated into a practical application. In particular, the claims only recite additional elements – “detecting by a computer”, “scoring by a computer” and “invoking by a computer.” These elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function amounts no more than mere instructions to apply the exception using a generic computer component. The processing environments perform a generic function of computing/processing queries. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Step 2A, Prong Two: Claims 17-20 are also analyzed considering all the additional elements recited in them to determine whether any claim element or combination of elements amount to significantly more than the judicial exception. In claims 17-20 the “receiving, by the computer, a user profile associated with the audience, wherein the user profile is a previously compiled repository comprising at least one trait” are recited at a high level of generality. The limitation is thus insignificant extra-solution activity. Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)). 2106.05(g)--Insignificant Extra-Solution Activity. The claim, considering each elements in it and/or considering the claim as a whole, just applied a processing environment based on costs for resources. In Applicants disclosure [0002] and [0003] it is indicated that these resources are conventionally used and the invention is about a user selecting an optimal cost when a listing of costs is made available to him. 

Step 2B: Claims 17-20 are also analyzed considering all the additional elements recited in them to determine whether any claim element or combination of elements amount to significantly more than the judicial exception. In claims 17-20 the “receiving, by the computer, a user profile associated with the audience, wherein the user profile is a previously compiled repository comprising at least one trait” are recited at a high level of generality. The limitation is thus insignificant extra-solution activity. Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)). 2106.05(g)--Insignificant Extra-Solution Activity. The claim, considering each elements in it and/or considering the claim as a whole, just applied a processing environment based on costs for resources. In Applicants disclosure [0002] and [0003] it is indicated that these resources are conventionally used and the invention is about a user selecting an optimal cost when a listing of costs is made available to him.
Claims 17-20, taken as a whole, as an ordered combination of steps, and considering the additional elements, do not provide meaningful limitations to transform the abstract idea into a practical application that is significantly more than the abstract idea itself.

	All dependent claims have been analyzed for each of the steps stated above. Dependent claims are not patent eligible for the same reasons as applied above.

Pertaining to claim 19, ranking content against a user profile, comparing and then producing a rating is insignificant extra-solution activity in the form of necessary output of results; as the results of the re-ranking would need to be available to the user in order to be useful. Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claims are not patent eligible.

Response to Arguments
3.	Applicant’s arguments with respect to USC 103 rejection of claims 8, 13 and 16 have been considered, after further search and review of the references, the Office respectfully disagrees and maintains the rejection, with a re-mapping of the limitations.
Applicant argues that Blatter and Lessin fails to teach or suggest “Blatter does not disclose generating a recommendation for an author, as required by new claim 17. Instead, Blatter (paragraph [0011]) discloses generating a recommendation to a user for a user's media or content preferences based on a user profile corresponding to the user.” As such, Blatter does not disclose receiving a user profile associated with the audience, wherein the user profile is a previously compiled repository comprising at least one trait, and at least one weighting for each trait, and invoking an action in response to the rating, wherein the action comprises generating a recommendation for the author, as is required by new claim 17.”
	The Examiner respectfully disagrees. The office action below provides the detailed mapping to relevant sections of the Blatter and Lessin references. Blatter teaches a system for determining a user's media or content preferences using demographic, geographic and psychographic profiles of the user. The user's preferences relate to the user's interest for any type of content profile and preference data that incorporates demographic, geographic, and psychographic data about the user. The score is calculated according to a weighting factor for the user. In the database of user profiles, each profile includes information about a user's preferences for various media properties of a particular media type. 
Lessin also teaches user profile information stored in user profile store, i.e. composite profiles, which describes the users of the social networking system. Profile information includes biographic, demographic, and other types of information, such as work experience, educational history, gender, hobbies or preferences, location, etc. Affinity scores, or calculated scores are determined by the social system that measure an affinity between objects. Other types of information can be used in determining affinity score, including social validation, trust relationships of indirect connections, and other factors. For example, a truth coefficient for a user can be computed based on past interactions with the system and an affinity score is determined. It may include several inputs, such as past social activity such as likes, comments, and shares from friends which can be factors used in determining affinity scores in the social networking system.
	Further, Examiner cites particular paragraphs and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-16 are cancelled. Claims 17-20 are new. Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Blatter et al. (US 2003/0014407 A1) in view of Lessin (US 2013/0282813 A1).
Regarding claim 17, Blatter teaches “A computer implemented method for recommending content based on the audience, the computer implemented method comprising: detecting, by a computer, content that is to be transmitted to an audience, from an author;” (See [0032]) (A system and method generates a recommendation to a user for a media object from a plurality of media objects located in a media object database. In the database of user profiles, each profile includes information about a user's preferences for various media properties of a particular media type.)

“scoring, by the computer, the content against the user profile to produce a rating, wherein the content is weighted based on at least one attribute associated with the user profile” (See Fig. 5 and [0050- [0051]) (Having picked the target property values, the media objects are then scored step 240 of FIG. 2. The media objects in the pool may be scored based on a match between the target values and the property values of each media object. The media objects are preferably sorted in descending order based on their score. The highest scoring media object which does not violate any rules, is then chosen as a recommendation for the user. The user's profile preferences are reduced to reflect the media which was recommended.)

“receiving, by the computer, a user profile associated with the audience wherein the user profile is a previously compiled repository comprising at least one trait, and at least one weighting for each trait;” (See [0032]-[0035]) (In the database repository of user profiles, each profile includes information about a user's preferences for various media properties of a particular media type. Preferences may be represented on a scale of 0 to 100, with 100 being the maximum preference. Each user profile may contain a list of the most recent media objects recommended to that user, referred to as a user's history.)

But, Blatter does not explicitly disclose “and invoking, by the computer, an action in response to the rating, wherein the action comprises generating a recommendation for the author, wherein an objective of the recommendation is to advise the author to improve an effectiveness associated with communicating the content to the audience by advising the author to alter the content based on the user profile, based on the user profile and the content, and wherein the author has the option to incorporate the recommendation into the content prior to the author transmitting the content to the audience.”

However, Lessin teaches “and invoking, by the computer, an action in response to the rating, wherein the action comprises generating a recommendation for the author, wherein an objective of the recommendation is to advise the author to improve an effectiveness associated with communicating the content to the audience by advising the author to alter the content based on the user profile, based on the user profile and the content, and wherein the author has the option to incorporate the recommendation into the content prior to the author transmitting the content to the audience.” (See Fig. 1B, [0030], [0053], [0057], [0136] - [0138]) (A claim object may be created by an author, read by an audience, and synced by the social networking system to any device or service with which the social networking system has a relationship. Types of claims may include declaring user profile information, declaring expertise and/or skills for a user, recommending a product and/or service represented by a page on the social networking system, tagging a content object, such as a photo, video, or status message, with a link to one or more users of the social networking system etc. Social validation and/or feedback on a posted content item, such as likes, comments, and shares, may be captured to provide structured information about the content item as well as author agents of the content item, likes, comments, and shares. other types of information may be used in determining models for claims, including social validation, trust coefficients of indirect connections, factors used in determining affinity scores, manual adjustments by agents, factors used in determining whether an agent is generating spam or malware on the social networking system 100, negative feedback received about claims, trusted connections having negative truth coefficients for an author or a claim, the total number of agents that trust a claim or an author, overwritten claims, and bad information listed in an assertion of a claim. For example, social validation, or interactions by other agents connected to the author on the social networking system 100, such as commenting on a content item, sharing a content item or node, "liking" a content item or node by clicking on a link to express approval, mentioning an agent or node in a content item, or tagging an agent or node in a content item, may be used as an input in determining a claim's truth coefficient because social validation adds legitimacy to a claim.)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references in order to assist users in identifying content that fits their tastes and then recommend content to them which is based on their preferences.

One having ordinary skill would also be motivated to combine Blatter and Lessin, in view of the suggestions provided by Lessin in paragraph [004], which suggests, “Accurate information about users, their connections with other users, and entities on social networking systems, as well as their interests and preferences provides a better user experience while enabling third-party developers to more accurately target users and better build applications that seek to drive traffic and increase engagement with their websites. Advertisers also benefit from accurate information in marketing interest-based goods and services to users of the social networking system.”

Regarding claim 18, Blatter in view of Lessin discloses “The computer implemented method of claim 17, wherein the computer readable program code configured to receive the user profile associated with the audience is further configured to: associate the at least one attribute with the audience; and weight the at least one attribute based on an importance of the at least one attribute to the audience.” (See Fig. 5 and [0050- [0051]) (Having picked the target property values, the media objects are then scored as shown in step 240 of FIG. 2. The media objects in the pool may be scored based on a match between the target values and the property values of each media object. The media objects are preferably sorted in descending order based on their score. The highest scoring media object which does not violate any rules, is then chosen as a recommendation for the user. The user's profile preferences are reduced to reflect the media which was recommended.

See also Lessin, [0136], wherein different types of truth functions may be determined for different types of assertions made to different audiences, having different subjects, and based on any attribute that may be used to distinguish content, users, entities, and agents in the social networking system. Truth coefficient models may be weighted differently based on received information.)

Regarding claim 19, Blatter in view of Lessin discloses “The computer implemented method of claim 17, wherein the computer readable program code configured to score the content against the user profile to produce the rating, wherein the content is weighted based on the at least one attribute associated with the user profile is further configured to: rank at least one vocabulary word associated with the content according to an effective communication rating for the audience; compare the ranking of the at least one vocabulary word to the at least one attribute associated with the user profile; and produce a score of how effective the at least one vocabulary word is in communicating to the audience associated with the user profile.” (See Lessin: [0097]), [0132]) (Affinity scores, or calculated scores determined by the social networking system that measure an affinity between objects, such as agents, may be used in ranking claims about a subject which is associated with the user profile. Factors used to rank and determine affinity scores/reputation score for an agent, include monitoring interactions between agents on the social networking system including comments, "likes" expressions of approval and/or interest, posts on a wall associated with an agent, interactions on a same thread, mentioning an agent in a wall comment, messages exchanged between agents, chats between agents, video chats, etc. Factors for determining malicious agents may include excessive posts, excessive initiations of two-way connections by an agent, and analyzing information declared by agents for matches with known malicious actors. These factors may be used in determining reputation scores for agents.)

Regarding claim 20, Blatter in view of Lessin discloses “The computer implemented method of claim 17, wherein the computer readable program code configured to invoke the action in response to the rating is further configured to: identify ineffectively communicated content; and perform at least one of: suggesting at least one substitution for the ineffectively communicated content; and automatically modifying the ineffectively communicated content.” (See Lessin: Fig. 1C and [005], [0124]) (Social graph records the actions of users in a social networking system, may be modeled at least in part as a collection of claims. Each claim is associated with an author, an audience, and content that represents an assertion. Truth coefficients may be used by the social networking system in various ways. For example, a viewing agent may filter claims made in a user interface based on the determined truth coefficients for the viewing agent for the claims. Claims may be ranked by determined truth coefficients. Conflicting claims may be ranked using truth coefficients such that only a "best" claim, the claim with the highest truth coefficient, is displayed to the viewing agent. 

Regression analysis may be used in the model to include or exclude factors that are determined to be relevant or not relevant types of information in determining models for social validation, trust coefficients of indirect connections, factors used in determining affinity scores, manual adjustments by agents, negative feedback received about claims, trusted connections having negative truth coefficients for an author or providing feedback that the claim is unwanted, uninteresting, sexually explicit, against the agent's views, offensive, misleading, untrue, repetitive, or feedback manually inputted etc.)






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY M MCGHEE whose telephone number is (313)446-6581.  The examiner can normally be reached on 9am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRACY M MCGHEE/Examiner, Art Unit 2154           

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154